DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 13 April 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,449,691 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 13 April 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,786,926 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment filed 13 April 2022 is noted with appreciation.
Claims 78-85 & 87-101 remain pending.
Response to Arguments
The objection to claims 78 & 85 at ¶9 of the prior Office action is withdrawn in view of the amendment.
The obviousness-type double patenting rejections at ¶10-12 of the prior Office action are withdrawn in view of the amendment.
Allowable Subject Matter
Claims 78-85 & 87-101 are allowed.
The following is an examiner’s statement of reasons for allowance:
The use of carbon dioxide as a fixing agent for copper wood preservatives is known in the art. See, for example, the references cited in PCT/US2016/068240, of which the instant application is a continuation: DE 10 2006 008 843 A1; US 4,143,153 A; and Tascioglu (all of record).
AU 2 251 499 A (of record) teaches that it is known in the art that the Cu(II) tetraammine complex [Cu(NH3)42H2O]2+ is more easily diffused into wood than the non-complexed cupric ion. The reference goes on to disclose: “In practice, wood preservatives based on the copper tetraammine complex have a number of disadvantages that militate against their use. Firstly, it is found that excess ammonia must be present to stabilize the complex; when the ammonia evaporates the complex decomposes and the enhanced diffusibility is lost. Secondly, the necessary presence of excess ammonia poses a hazard in both manufacture and use of the complex and for many end uses the strong ammoniacal odour of the wood preservative is unacceptable.” See 2:7-21. This reference then teaches the use of Cu(II) and/or Zn(II) complexes, prepared from suitable metal salts including carbonates, having a neutral or negative charge so that diffusion will not be limited by interaction with the negatively charged groups on cellulose and lignin. See 5:5-9. Based on this disclosure, one of ordinary skill in the art would have expected the positively charged complexes of the present invention to be fixed in the wood by interaction with the negatively charged groups on cellulose and lignin. Consequently, one of ordinary skill in the art would not have been motivated to further fix the positively charged complexes with carbon dioxide, as claimed.     











Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
11 May 2022